                             UNITED STATES DISTRICT COURT FOR THE
                                  SOUTHERN DISTRICT OF GEORGIA
                                       WAYCROSS DIVISION


        UNITED STATES OF AMERICA
                                                                    4:18-cr-203
                       V.




        JARVIS GILES


                                           ORDER OF DISMISSAL


                        Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave

        of Court endorsed hereon, the United States Attorney for the Southern District of Georgia hereby

        dismisses, without prejudice, defendant JARVIS GILES, from the indictment herein, said

        dismissal being in the interests ofjustice. The defense Joins in this motion.

                                                     Respectfully submitted,

                                                     BOBBY L, CHRISTINE
         m
 cs                                                  UNITED STATES ATTORNEY

 go                                                  s/Brian T. Raffertv
!jJo<                                                Chief, Criminal Division
         <r-
                                                     Assistant United States Attorney
         >■
 aC      cr
                                                     s/Frank M. Pennimton. II
 cn"'
                                                     Frank M. Pennington, II
                                                     Assistant United States Attorney


               Leave of court is granted for the filing of the foregoing dismissal, without prejudice, from

        Indictment No. CR418-203.

               So ORDERED, this              day of November, 2018.


                                              HON. WILLIAM T. MOORE
                                              UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF GEORGIA
